Title: From Louisa Catherine Johnson Adams to George Washington Adams, 29 January 1826
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington





Washington 29 Jany 1826


It is some time my dear George since I wrote but much sickness and trouble have kept my mind in a state of anxiety which has prevented my answering your last which was most kind and affectionate—Our pore coachman John Cook was found dead in his bed last week and left us a prey to surmizes and conjectures as to the causes of his decease which can never be satisfied—
I had got thus far when your olla podrida of last Sunday was brought with which I was much pleased. Nothing in this world is so great an object with me at present as to see you happily settled and I hail the glimmerings which I think I can discern of what you call a slip of Republicanism. A man is the best Republican who lives in every respect according to the station in which he happens by circumstances to be placed but if he steps out of it it must be to ascend in the scale of creation as descent is always considered degradation—life is or should be a perpetual ascent towards perfection we ought always therefore to look up rather than down. The greatest blessing I have now to look forward to in life is that of living again in the children of my children and my heart is yet young enough to delight in the thought that I may yet perhaps soon welcome the day—A prudent and happy marriage for you must of course be ardently desired both by your father and myself and the only difficulty in the selection of your future spouse is that you will think only of the joys of the present while they your parents will be anxiously looking forward to the permanent happiness of the future—To look up is for you impossible to look down but too easy and temptation is ever in your path—as however you have passed that boyish period of life when passion is seldom checked by discretion you need no other guide than your own sound understanding to show you that your kindred if you wish to be happy with them should move in the same sphere as yourself—
It is no wonder that your spirits should be so elevated while cupids arrows are doing such mischief around you and Hymens torch burns so brightly but I perfectly agree with you that to make the flame durable there is no objection to the arrow’s being topp’d with gold for although the poet has assured us that beauty unadorn’d is adorn’d the most’ if it is a very difficult theory to teach to our belles and I have never yet seen any who were willing to practice it however amiable and virtuous—A woman hangs on her good looks as the only medium of love and constancy in man and if she errs it is their fault who deem beauty so superior to every moral excellence—
Do not my Dear Son receive this epistle as a lecture but accept it merely as the prompting of a heart deeply interested in your welfare and be assure that married or single you will ever be dear to the heart of your mother

L. C. Adams


I am most happy to learn that you intend to write to me regularly and shall always rejoice in your Letters whether they contain scraps or what is more pleasing your own thoughts—warm from the heart and without reserve—

